Title: To Benjamin Franklin from William Jackson, 29 June 1781
From: Jackson, William
To: Franklin, Benjamin


Sir,
Amsterdam June 29d 1781
I have the honor to inform your Excellency that I got to Amsterdam on tuesday morning— It has been thought adviseable to wait a few days that we may sail with a Dutch Squadron of 14 sail destined as a Convoy to the Baltic— The loss of the Ship Marquis de la Fayette, which is confirmed by Lloyd’s list, renders every precaution necessary and essential to prevent a farther disappointment in supplies— I hope Your Excellency will approve the reasons for delaying our departure, which must be amply compensated by the benefit of a Convoy through the North Sea—
I beg leave to request that Colonel Laurens’s Servant may be informed, (should he apply to Your Excellency,) that if he leaves Paris immediately, and travels with dispatch he will reach this place in time to embark with us for America— Any commands which Your Excellency may please to honor me with, and which may be transmitted by him, will be faithfully attended to— I beg you will present my best respects to your Grandson—
I have the honor to be, with profound respect, Your Excellency’s most obedt. humble Servant
W. Jackson
 
Addressed: His Excellency / Benjamin Franklin Esquire / Passÿ / near Paris
Notation: Major Jackson. Amsterdam June 29. 1781.
